NUMBER 13-13-00433-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOE ANGEL ARROYOS,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 156th District Court
                           of Bee County, Texas.



                          MEMORANDUM OPINION
           Before Justices Rodriguez, Benavides, and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Joe Angel Arroyos, attempts to appeal his conviction for aggravated

robbery. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On August 6, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 23, 2013, counsel filed a letter brief with this Court.           Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                                        PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the 5th
day of September, 2013.




                                              2